DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.  Applicant's election with traverse of Group II in the reply filed on December 23, 2020 is acknowledged.  The traversal is on the ground(s) that Groups I and II can be searched and considered together.  This is not found persuasive because searching methods comprising administering proteins do not overlap in scope with methods comprising administering nucleic acid molecules.  For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or a different field of search as defined in MPEP  §  808.02.  As stated in the Requirement for Election/Restriction, Groups I and II have acquired a separate status within the art as demonstrated by their separate classifications; also searching proteins and nucleic acid molecules requires different search strategies in separate databases.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-7 are examined upon their merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains an abbreviation that is not spelled out in the first appearance within the claims (TIM23 complex should be “translocase of the inner membrane 23 (TIM23) complex”; Tim50 should be “Mitochondrial import inner membrane translocase subunit TIM50”).  Appropriate correction is required.
Claim 5 is objected to because it recites the subject has “a Huntington’s Disease”.  Since there is only the one disease, the “a” is a typographical error. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite in so far as it employs the term “a nucleic acid molecule encoding the subunits Tim23, Tim50 and Tim17a” as a limitation. The elements of the complex are encoded by separate genes: Tim23 is encoded by the TIMM23 gene; Tim50 is encoded by the TIMM50 gene and Tim17a is encoded by the TIMM17A genes. Therefore, without a reference to a precise nucleic acid sequence, identified by a proper SEQ ID NO: one cannot 
Claims 6 and 7 are indefinite wherein they recite functional language that attempts to limit the subject:  “the subject is genetically susceptible to Huntington’s disease” or “the subject has a family member who has Huntington’s Disease.” These functional recitations impose no manipulative difference upon the scope of the claim.  Alternatively, they merely recite an inherent property of the subject.  Without active steps whereby a subject is assessed for susceptibility to HD or family history, it is unclear what is required in order to avoid infringement of these claims relative to their parent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the only factor present in the claim is a recitation of requisite activity – the promoter of the claim is either constitutively active in the subject or is inducible in the subject.  There is not even identification of any particular portion of a promoter structure that must be conserved for activity. Regarding the promoter of the claims the specification provides only one species within the recited genus “Lentiviral expression plasmids containing Httexl-25Q and Httexl-72Q constructs under the control of the mouse PGK promoter (mPGK-Httexl-25Q and mPGK-Httexl-72Q)” (pg. 20). Thus, the claims are drawn to a genus of molecules that is defined merely defined by function.  The instant specification fails to describe the distinguishing features of the genus as a whole and fails to provide a representative number of species within the genu.  Thus the specification does not provide adequate written description of the claimed genus.


	
s 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the specification, while being enabling for lentiviral expression in cultured primary cortical and striatal neurons of mouse TIMM23, TIMM50 and TIMM17a cDNAs, does not reasonably provide enablement for attenuating mitochondrial protein import defects and/or preventing neuronal cell death in a subject comprising administering to said subject a nucleic acid molecule encoding the Tim23 complex subunits.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The specification provides guidance and direction only for an ex vivo method for decreasing an interaction between mutant Huntingtin (Htt) protein and a TIM23 mitochondrial complex or subunit thereof comprising introducing the TIM23 complex (consisting of TIM23, TIM50 and TIME17a) into cultured neurons expressing mutant Htt.  There is no enabling guidance for the in vivo methods comprising administering a nucleic acid molecule encoding the TIM23 complex in a living subject.  
Claims read upon introducing/administering the TIM23 complex to a subject and attenuating mitochondrial processing defects and or preventing neuronal death in the subject. While the method of the disclosure increased mitochondrial metabolic activity in primary cultures this is not predictive of success in vivo.  Even within the current state of the art, therapies aimed at improving mitochondrial function (see attached 2CARE and CREST-E clinical trial search results) do not reasonably inhibit neuronal death in Huntington’s disease subjects. Therefore, absent specific guidance within the disclosure that overcomes the unpredictability in the art, the claims are not enabled commensurate in scope with what is claimed.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649